DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendment

The response filed on 8/26/2021 has been entered and made of record. Claims 1-5, 10 and 11 are amended. Claims 1-5 and 8-11 are pending, and claims 6-7 have been cancelled.
The previous rejections of claims 1-11 under 35 USC 101 have been removed as necessitated by the amendment. 
The claim interpretations under 35 USC 112(f) have been removed as a result of the amendments to the claims since the language including “unit” (such as “extracting unit”, “requesting unit”, etc.) were removed from the claims.

Claim Objections

Claims 1, 10 and 11 are objected to because of the following informalities: “obtains a feature from remaining playback history information excluding one or some playback histories included playback history information that is managed” should be replaced with “obtains a feature from remaining playback history information excluding one or some playback histories including playback . Appropriate correction is required.




Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 7/24/2020 were accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al (US20140108019A1; filed 10/8/2013) in view of Routtenberg et al (US 20020049717 A1; filed 5/10/2001).

With regards to claim 1, Ehsani et al discloses an information processing system comprising: an audio processing device (Ehsani, Abstract: "The smart home automation agent can receive input from users through sensing devices such as a smart phone, a tablet computer or a laptop computer") and a response system is configured to manage information about a plurality of pieces of content and manage, for each user, playback history information about the plurality of pieces of content in association with identification information of a user (Ehsani, [0067]: "An important aspect of the inventive matter presented here is the adaptive learning ability. FIG. 4 depicts its place in the overall system. Each time the user 410 performs a new interaction via the multi-modal interface 430 and the multi-modal dialog interaction engine 440, the resulting data is being logged in the interaction and user history database 460.”), wherein the audio processing device includes: a microphone for accepting an input of voice; at least one memory storing instructions, and at least one processor executing the instructions causing the audio processing device to: extract a feature quantity from the accepted input including voice to specify identification information of a user corresponding to the extracted feature quantity (Ehsani, [0085]: "Note that if utilizing face recognition and voice biometric software, the system could learn to recognize all family members, house workers and frequent visitors. This would enable the system to deal with each individual in personal or specific ways.” Voice biometric software cannot be used without a microphone and a processor executing instructions), and transmit a request for a piece of content to the response system; and… playback history information that is managed in association with the identification information specified by the extracted feature quantity (Ehsani, abstract: “The system , determines, in a case where the request is received from the audio processing device, a piece of content to be provided to the user identified by the identification information (Ehsani, [0077]: “Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”; “Bring up Google”; “Download the movie Casablanca”; “Find some reviews of Franco's Pizza”; or “Find out when The King's Speech is playing”.”),… a feature obtained from playback history information that is managed in association with the identification information specified by the extracted feature quantity (Ehsani, abstract: “The system adaptively learns based on both user and sensor input and can learn the preferences and practices of its users.” [0068]: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user.”), and transmits a response including information on the determined piece of content to the audio processing device, wherein the instructions further cause the audio processing device to output the piece of content (Ehsani, [0077]: Users can also interact with remotely as well depending on the type of input signals used. Examples could include: “Play Mozart's Concerto For Clarinet And Orchestra In A”… “Go to channel 1323”; “What's on Turner Classic tonight?” or “Record all Frasier episodes that haven't been recorded before”. These examples also imply the presence of a television or entertainment center control module capable of responding to the natural language input.”).
However, Ehsani et al does not disclose the response system obtains a feature from remaining playback history information excluding one or some playback histories included playback history information… determines… a piece of content… using another playback history information having a feature that is similar to the obtained feature … piece of content, based on the information on the piece of content included in the response received from the response system.
the response system obtains a feature from remaining playback history information excluding one or some playback histories included playback history information (Routtenberg, paragraph 78: “collaborative filtering analyzes each user's listener preference file, which contains data on purchases, likes and dislikes”; Note: See response to arguments for more details. The wording simply requires that “a feature” that is obtained excludes some playback history aspect, but doesn’t actually require that the invention avoid obtaining the excluded aspects)… determines… a piece of content… using another playback history information having a feature that is similar to the obtained feature … piece of content, based on the information on the piece of content included in the response received from the response system (Routtenberg, paragraph 78: “collaborative filtering analyzes each user's listener preference file, which contains data on purchases, likes and dislikes, for the purpose of establishing groups of people who have similar tastes in music.”)…  (Routtenberg, paragraph 78: “Once a subscriber is placed within a group, the system makes recommendations based on what music and audio tracks the members of that group are requesting and buying”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Routtenberg such that the content is suggested to the user based on other playback histories that includes similar music preferences to the current user. This would have increased the quality of playback recommendations for the users (Routtenberg, paragraph 78: “Automated collaborative filtering, originally developed at the MIT media lab, is based on the simple notion that people who like the same things as each other are likely to provide good recommendations to one another.”).


With regards to claim 8, which depends on claim 1, Ehsani discloses wherein the information on the piece of content included in the response transmitted from the response system includes information used for downloading the piece of content (Ehsani, paragraph 46: “For example, a user may ask the system 110 to open a web page, download a movie, record a show or order a pizza.”).


With regards to claim 9, which depends on claim 1, Ehsani discloses wherein the audio processing device is any of a smart speaker, a smart display, a tablet, a smartphone, a drone, a robot, and an image processing device (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, touch, sensor data, etc.).” paragraph 77: “the presence of a television or entertainment center control module capable of responding to the natural language input.”).

Claim 10 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Claim 11 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al in view of Routtenberg et al, and further in view of Whitman et al (US20140279817A1; filed 3/14/2014).

With regards to claim 2, which depends on claim 1, Ehsani discloses wherein in a case where no playback history is stored in association with the identification information specified by the extracted feature quantity (Ehsani, paragraph 67: “Each time the user 410 performs a new interaction via the , 
However, Ehsani does not disclose of the response system determines a piece of content to be provided to the user identified by the identification information, using a ranking of the numbers of times the plurality of pieces of content have been played.
Whitman teaches the response system determines a piece of content to be provided to the user identified by the identification information, using a ranking of the numbers of times the plurality of pieces of content have been played (Whitman, paragraphs 68-69: “Currency: a measure of how recently popular the song is. Particularly, Currency is a measure of media items that are popular that are receiving much of their popularity over the recent past. A media item that is new will be seen as current if it has been recently listed. A Currency score for a particularly taste profile is generated by determining the Currency score for each media item in a taste profile and computing an average of all the Currency scores.” Paragraph 8: “In another embodiment, the probability is based on any one of, or a combination of, usage data, a mention of one or more of the plurality of items on a webpage, and an external source of popularity data.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Whitman and Ehsani such that the invention used the “currency” of songs to determine which songs to recommend to users without playback history. This would enable the invention to use a taste profile to provide recommendations for an individual without requiring previous data about the individual (Whitman, paragraph 33: “The embodiments described herein allow taste profiles to be used to determine an individual's taste(s), for example for the purpose of making recommendations or playlists based on the individual's taste(s).”).




Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ehsani et al in view of Routtenberg et al, and further in view of Hayton et al (US20160255401A1; filed 5/11/2016).

With regards to claim 3, which depends on claim 1, Ehsani discloses wherein the audio processing device further includes a sensor, and wherein the instructions further cause the audio processing device to perform a circumstance determination for determining a circumstance (Ehsani, paragraph 32: “One should appreciate that the multi-modal interface 120 can also include a sensor interface 127 through which the multi-modal dialog interaction engine can obtain sensor data as input signals 115.”).
However, Ehsani does not disclose based on information obtained from the sensor when the audio processing device accepts the input, and wherein the piece of content determined by the response system is a piece of content according to the circumstance determined by the circumstance determination.
Hayton teaches based on information obtained from the sensor when the audio processing device accepts the input, and wherein the piece of content determined by the response system is a piece of content according to the circumstance determined by the circumstance determination (Hayton, abstract: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The computing device is further configured to detect a triggering condition for a selected use environment 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Hayton such that the sensor data could be used to help determine the piece of content. This would have enabled the invention to provide recommendations or responses that relate to the condition of the user (Hayton, paragraph 25: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The computing device is further configured to detect a triggering condition for a selected use environment state feature, and in response provide information related to the selected use environment state feature based upon one or more of the current state of the use selected use environment state feature and a previously-stored state of the selected use environment state feature.”).

With regards to claim 4, which depends on claim 3, Ehsani discloses wherein the identification information of the user is specified based on the circumstance determined by the circumstance determination in addition to the extracted feature quantity (Ehsani, paragraph 32: “One should appreciate that the multi-modal interface 120 can also include a sensor interface 127 through which the multi-modal dialog interaction engine can obtain sensor data as input signals 115.”).
However, Ehsani does not disclose and wherein the response system determines a piece of content according to the circumstance determined by the circumstance determination, using the identification information specified based on the extracted feature quantity and the circumstance determined by the circumstance determination.
Hayton teaches and wherein the response system determines a piece of content according to the circumstance determined by the circumstance determination, using the identification information specified based on the extracted feature quantity and the circumstance determined by the circumstance determination (Hayton, abstract: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The computing device is further configured to detect a triggering condition for a selected use environment state feature, and in response provide information related to the selected use environment state feature based upon one or more of the current state of the use selected use environment state feature and a previously-stored state of the selected use environment state feature.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Hayton such that the sensor data could be used to help determine the piece of content. This would have enabled the invention to provide recommendations or responses that relate to the condition of the user (Hayton, paragraph 25: “providing digital content recommendations based upon environmental sensor data. For example, one embodiment provides a computing device configured to receive sensor data from a sensor system, to detect a user present in the use environment via the sensor data, identify the user, recognize a current state of each of one or more use environment state features associated with the user via the sensor data, and store the current state of each of the one or more use environment state features. The 

With regards to claim 5, which depends on claim 3, Ehsani discloses wherein the response system manages, for a user, playback history information about the plurality of pieces of content in association with information indicating a circumstance in addition to identification information of the user (Ehsani, [0068]: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user.”), the audio processing device transmits a request for a piece of content to the response system, the request including information indicating the circumstance determined by the circumstance determination (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, touch, sensor data, etc.).” Fig. 4: Multi-modal interface 430 transmits to the dialog interaction engine 440) the user identified by the identification information specified by the extracted feature quantity (paragraph 68: “Note also that the interaction and user history database 460 tracks an interaction history specific to a user. That is the smart home agent system has the capability to identify its users either via voice biometrics, iris scan, fingerprint or simple user ID/password login.”)… playback history information managed in association with both the identification information and the information indicating the circumstance that are included in the request (Ehsani, paragraph 12: “The multi-modal dialog interaction engine obtains input signals from the multi-modal interface (e.g., cell phone, browser, game console, sensors, etc.) where the signals can represent different modalities of input (e.g., voice, images, gestures, 
However, Ehsani does not disclose the response system determines a piece of content to be provided to the user… using another playback history information having a feature that is similar to a feature obtained.
Yet, Routtenberg teaches the response system determines a piece of content to be provided to the user… using another playback history information having a feature that is similar to a feature obtained (Routtenberg, paragraph 78: “collaborative filtering analyzes each user's listener preference file, which contains data on purchases, likes and dislikes, for the purpose of establishing groups of people who have similar tastes in music… Once a subscriber is placed within a group, the system makes recommendations based on what music and audio tracks the members of that group are requesting and buying”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ehsani and Routtenberg such that the content is suggested to the user based on other playback histories that includes similar music preferences to the current user. This would have increased the quality of playback recommendations for the users (Routtenberg, paragraph 78: “Automated collaborative filtering, originally developed at the MIT media lab, is based on the simple notion that people who like the same things as each other are likely to provide good recommendations to one another.”).





Response to Arguments
Applicant’s arguments regarding the USC 101 rejections of claims 1-11 have been fully considered and are persuasive.  As stated in the remarks, the amendments to claims 1, 10, and 11 clarify that the response system has to transmit a request to the response system, which then returns a specific feature that is then used to determine the content. As such the independent claims (1, 10 and 11) are now directed to significantly more than the abstract idea of receiving an audio request, recognizing a feature of the request, determine what content is being requested and outputting that content. Thus the USC 101 rejections to claims 1-11 have been removed.
Applicant's arguments filed 8/26/2021 regarding the USC 103 rejections to claims 1, 10 and 11 (and the claims dependent on those claims) have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 1 (claims 10 and 11 included this limitation as well) requires that “one or some of specific attributes or a randomly selected attribute alone is deleted from the parameters, so that the feature of the user is made ambiguous and an unexpected piece of content that is different from the user’s preference to some extent is recommended”. However, the claims as amended do not require this. The added limitation is: “obtains a feature from remaining playback history information excluding one or some playback histories included playback history information that is managed in association with the identification information specified by the extracted feature quantity”. This amendment can be interpreted such that an obtained feature just has to exclude some other aspects of “one or some playback histories” that are associated with identification information. Thus, as long as a feature is obtained, and there are multiple features in a cited art, the limitation is taught by the cited art. Examiner suggests increasing the clarity of the claim language or scheduling an interview to reword the limitation. Thus the argument is not persuasive.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kirmse (US9195703B1): Teaches using GPS locations to find similar users, then using the actions of other members of the groups to make recommendations to those users in the group.
Kocks (US20150288998A1): Teaches comparing two users to find an association, and using associations to teach recommending media to the users.
Robinson (US 5790426 A): Teaches suggesting music to users based on other users with similar tastes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178